Title: Robley Dunglison to James Madison, 25 December 1828
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia
                                
                                Dec. 25. 1828
                            
                        
                        I have the honor to acknowledge the receipt of your letter of the 22d. of December: and I will take care that
                            every facility be afforded for the delivery of the Books into the possession of the Executor of the late Mr. Jefferson.
                        The Proctor has already informed you of some trifling inconvenience to which we have been put, by the
                            resignation of one of the Hotel Keepers, in consequence of a decision of the Faculty, different from what the individual
                            expected, but which he ought to have anticipated. He is, I believe, determined to leave, and the cause of his resignation
                            is such, as to prevent the Faculty & especially the Executive of the Faculty, from taking any steps to urge him to
                            stay.
                        In other respects the Affairs of the University are going on as usual. I have the honor to be with profound
                            respect &c &c
                        
                            
                                Robley Dunglison
                            
                        
                    